DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
1.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lieber (English Translated DE Pub No.: 102012021519 A1), hereinafter referred to as Lieber ‘519.

Regarding claims 21 and 31, Lieber ‘519 discloses a vehicle ventilation system (10) and method, comprising: at least one controllable element (22 or 23) for controlling flow of air in a vehicle {as shown in Figs. 2-3: Page 4 of 7}; a user interface (9) for adjusting the flow of air in the vehicle {as shown in Figs. 1 and 3: Page 4 of 7}; a memory configured to store data indicative of inputs for adjusting the flow of air that were previously received via the user interface {see Pages 3 of 7, wherein a computer program and code reside within a memory}; and control circuitry (11) that is configured to: based on the previously received inputs for adjusting the flow of air, select a plurality of configurations (2) for the at least one controllable element, wherein each configuration directs the flow of air to a different location (4, 5) in the vehicle {as shown in Figs. 1-3, 6a and 6b: Pages 4 and 5 of 7}; and adjust the least one controllable element into each of the plurality of configurations {as shown in Fig 2: Page 4 of 7}.  
Applicant is reminded that, under the principals of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. See MPEP § 2112.02.

Regarding claims 22 and 32, Lieber ‘519 discloses the system and method of claims 21 and 31, wherein the control circuitry is further configured to: adjust the least one controllable element (22, 23) into each of the plurality of configurations (2) by automatically sequentially placing the at least one controllable element into each of the plurality of configurations {as shown in Fig 2: Page 4 of 7}. 
 
Regarding claims 23 and 33, Lieber ‘519 discloses the system and method of claims 22 and 32, wherein the control circuitry is further configured to: sequentially place the at least one controllable element into each of the plurality of configurations without user input requesting the sequential adjustment of air flow {as shown in Fig. 2: Pages 4-5 of 7}.  

Regarding claims 24 and 34, Lieber ‘519 discloses the system and method of claims 22 and 32, wherein: the user interface is further configured to generate for display a list of locations (4, 5) in the vehicle{as shown in Figs. 1-3, 6a and 6b: Pages 4 and 5 of 7}; and the control circuitry is further configured to sequentially place the at least one controllable element (22, 23) into each of the plurality of configurations (2) in response to receiving a user input approving the list of locations {as shown in Fig 2: Pages 4-5 of 7}.  

Regarding claims 25 and 35, Lieber ‘519 discloses the system and method of claims 21 and 31, wherein each of the plurality of configurations is configured to direct the flow of air to a different part (61) of an object (62) inside the vehicle {as shown in Figs. 2, 6a and 6b: Pages 4-5 of 7}.  

Regarding claims 26 and 36, Lieber ‘519 discloses the system and method of claims 25 and 35, wherein the object inside the vehicle is a human body {see Fig. 6a and 6b: Page 5 of 7}.  

Regarding claims 27 and 37, Lieber ‘519 discloses the system and method of claims 21 and 31, wherein the control circuitry is further configured to: select a plurality of configurations for the at least one controllable element based on: (a) prior user inputs indicating selection of parts (61) of a human body (62) to which the air is to be directed, and (b) timing between the user inputs {as shown in Fig. 2, 6a and 6b: Pages 4-5 of 7}.  

Regarding claims 28 and 38, Lieber ‘519 discloses the system and method of claims 27 and 37, wherein the prior user inputs indicating selection of parts (61) of a human body (62) to which the air is to be directed were received from a plurality of different users {as shown in Fig. 2, 6a and 6b: Pages 4-5 of 7}.  

Regarding claims 29 and 39, Lieber ‘519 discloses the system and method of claims 21 and 31, wherein the control circuitry is further configured to: adjust the least one controllable element to at least one of the plurality of configurations in response to the vehicle reaching a threshold speed {as shown in Fig. 2, 6a and 6b: Pages 4-5 of 7}.  

Regarding claims 30 and 40, Lieber ‘519 discloses the system and method of claims 21 and 31, wherein the control circuitry is further configured to: select the plurality of configurations for the at least one controllable element by receiving, via the user interface, a plurality of selections of different parts (61) of a depiction of a human body (62) {as shown in Fig. 2, 6a and 6b: Pages 4-5 of 7}.


Conclusion
2.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DE-102009011710-A1 to HAHN-HEINZE J.
DE-102010018105-A1 to LEVKO P.
DE-102009011709-A1 to HAHN H J.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 8:00 AM to 4:00 PM Monday thru Friday; 8:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EMMANUEL E DUKE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        12/06/2022